Ferguson, Judge
(concurring in the result):
I concur in the result.
In my dissenting opinions in United States v Davis, 12 USCMA 576, 31 CMR 162, and United States v Danzine, 12 USCMA 350, 30 CMR 350, I expressed the view that these so-called orientation lectures constitute command control. I adhere to that position and'do not join in my associates’ expression that such have “educational value.” If they do, it is the sort of education which the Congress sought to prohibit by enacting Uniform Code of Military Justice, Article 37, 10 USC § 837.
If there is need for orientation of court members, there is no reason why it cannot come solely from the law officer, an individual sworn impartially to try the issue between the accused and the United States, and who has no disciplinary responsibility. When, however, the convening authority or his representative enters the picture and begins to advise the court, the theme inevitably turns to unjustified acquittals and inadequate sentences, and the deleterious effect of such upon military discipline. See United States v Littrice, 3 USCMA 487, 13 CMR 43, and United States v Isbell, 3 USCMA 782, 14 CMR 200.
The “education” involved, then, becomes one of pointing courts toward convictions and heavy sentences regardless of the evidence. That is the sort of orientation attempted here, and for the reasons I set forth in United States v Davis and United States v Danzine, both supra, I agree prejudicial error occurred.
Moreover, the lecture was aggravated by its delivery to an appointed *114court-martial waiting to hear the accused’s case. See United States v Isbell, supra, at page 787, and United States v Littrice, supra. One can hardly imagine a police chief or prosecutor being allowed to deliver a lecture to a jury in civilian life immediately before trial. Cf. Parker v Gladden, 384 US 904, 17 L ed 2d 420, 87 S Ct 468 (1966). Nothing has ever persuaded me that the rigors of military discipline require a different procedure. Fundamental fairness is the same in either milieu, and it ill behooves any officer sworn to uphold the laws to engage in what is nothing less than common jury fixing. Compare 18 USC § 1503.
Having disassociated myself from any approval of the use of pretrial orientation lectures, as contained in the principal opinion, I join with my brothers in reversing the decision of the board of review.